Per Curiam.
The complaint alleges that the defendant was the owner of the steamer Washington, which was running between the city and county of San Francisco and the town of Rio Vista in the county of Solano; that plaintiff took passage on said boat from the former to the latter place; that he delivered to defendant his baggage—a trunk; that a short time before the arrival of the vessel at Rio Vista he went down on *182the main deck to look for his baggage (no check therefor having been given him by the defendant), and while so doing he fell down the main hatchway and -was greatly injured; that such hatchway was left open negligently and carelessly, and no light was placed near it to warn passengers of danger.
There was a demurrer to the complaint which was overruled by the court, and the sufficiency of the complaint is the only question before us on this appeal.
It is claimed that contributory negligence on the part of the plaintiff appears on the face of the pleading, but we are not prepared to say the point is well taken. It does not appear that the plaintiff had no right, as is claimed, to go upon the main deck to look for his baggage, or that he was guilty, of contributory negligence by doing so.
Judgment affirmed.